Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000887
                                                       18-JUN-2014
                                                       10:19 AM



                          SCPW-14-0000887

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    LIVIA SCOTTO, Petitioner,

                                vs.

 HAWAI#I PUBLIC HOUSING AUTHORITY, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the documents filed by Petitioner

Livia Scotto, on June 13, 2014, which we review as a petition for

a writ of mandamus, and the record, it appears that Petitioner

fails to demonstrate that she has a clear and indisputable right

to the requested relief, and she can raise her eviction-related

concerns before the Hawai#i Public Housing Authority’s eviction

board and in any subsequent judicial review process.    See Haw.

Rev. Stat. §§ 356D-93, 356D-94, 356D-96, and 356D-97.

Petitioner, therefore, is not entitled to a writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not
issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action);

Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361

(1996) (mandamus relief is available to compel an official to

perform a duty allegedly owed to an individual only if the

individual’s claim is clear and certain, the official’s duty is

ministerial and so plainly prescribed as to be free from doubt,

and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, June 18, 2014.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson